Citation Nr: 0929143	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-12 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 
15, 2005, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, reopened his claim and 
granted entitlement to service connection for PTSD with an 
evaluation of 10 percent effective November 15, 2005.  An 
August 2008 rating action increased the evaluation to 30 
percent with the same November 15, 2005 effective date (the 
date of his claim to reopen for entitlement to service 
connection).  In a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). (cited in Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on March 16, 2009.  A 
copy of the hearing transcript has been reviewed and has been 
associated with the file.

This case was also developed on the matters of service 
connection for hypertension, impotence and headaches.  When 
the RO denied these matters in June 2006, the Veteran filed a 
timely notice of disagreement and they were addressed in a 
February 2007 statement of the case.  However, the Veteran 
limited his April 2007 substantive appeal to claims regarding 
PTSD and the Board will limit its appellate consideration to 
the PTSD claims also.  See 38 C.F.R. § 20.200 (2008) (An 
appeal consists of a timely filed notice of disagreement in 
writing and after a statement of the case has been furnished, 
a timely filed substantive appeal.).  

At the March 2009 Board hearing, the representative indicated 
that the September 1987 rating action contained clear and 
unmistakable error.  It was erroneous under "the duty to 
assist, 3.159, because he should have been at least given an 
exam sot that a C&P examiner could have given a medical 
opinion..."  

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), (only to the 
extent that it is more appropriate to dismiss rather than 
deny CUE claims that fail pleading specifications) the United 
States Court of Appeals for Veterans Claims (Court) stated 
that CUE is the kind of legal or factual error that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.

The Court has also stated that "an incomplete record, 
factually correct in all other respects, is not clearly and 
unmistakably erroneous," and that a breach of the duty to 
assist cannot constitute CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).  The Board finds 
that the representative has not specified any error in the 
1987 decision that if found would warrant its reversal and 
will not adjudicate a CUE claim at this juncture.  


FINDINGS OF FACT

1.  The Veteran's PTSD is not manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking, difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  Service connection for PTSD was denied by the RO in a 
September 1987 decision, which is final.

3.  On November 15, 2005, the RO received a claim to re-open 
the previously denied claim for service connection for PTSD.

4.  There is no communication submitted prior to November 15, 
2005, that could be construed as an informal claim of service 
connection for PTSD. 

5.  Entitlement to service connection for PTSD did not arise 
until competent evidence, dated subsequent to November 15, 
2005, established the presence of the disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.7, 4.130, Diagnostic Code (DC) 9411 (2008).

2.  There is no legal entitlement to an effective date 
earlier than November 15, 2005, for the grant of service 
connection for PTSD.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In 
January 2006, the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran providing the notice required to 
reopen a claim of entitlement to service connection for PTSD 
to include the relative burdens of VA and the Veteran.  
Service connection was subsequently granted as to PTSD, and 
the Veteran appealed the initial rating assigned June 2006.  
In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran has been 
medically evaluated for his PTSD.  The duty to assist has 
been fulfilled.

Disability Evaluation

The Veteran seeks a higher disability evaluation for his 
service-connected PTSD.  Such evaluations are determined by 
the application of VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number 
of atypical instances, it is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. § 
4.21.  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward will be examined.  Higher evaluations for 
separate periods are available based on the facts found 
during the appeal period to account for any fluctuation in 
severity.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran claims that his PTSD symptoms are more severe 
than the current 30 percent evaluation reflects.  Under the 
relevant rating criteria, a 30 percent evaluation is assigned 
for a mental disorder when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.     

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32]. An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

In May 2006, the Veteran was afforded a VA examination for 
PTSD.  The Veteran related difficulty with relationships 
which he stated resolved when he isolated himself.  He stated 
he had flashbacks and nightmares.  He reported increased 
irritability and increased startled response.  The Veteran 
had no active signs or symptoms of psychosis, panic attacks, 
obsessive or ritualistic behavior.  He was oriented, fatigued 
and depressed.  His range of affect was restricted.  Because 
the Veteran reported having nightmares every few months, the 
examiner felt his sleep impairment was fairly limited.  He 
denied suicidal or violent ideations.  The Veteran had 
moderate impairment in getting his complete range of social 
needs met, but he was able to maintain employment and 
reasonable relationships with family members.  The Veteran's 
GAF was 55.  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

When the Veteran was re-evaluated in May 2008, his GAF score 
remained 55.  The examiner felt the changes in the Veteran's 
functional status included work tardiness due to his sleep 
deprivation and lack of tolerance and social withdrawal.  
However, PTSD symptoms did not cause total occupational and 
social impairment, decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks.  The Veteran also had satisfactory functioning with 
routine behavior, self-care and conversation.  His appearance 
was neat and his mood appropriate.  The examiner noted the 
Veteran's past suicidal attempt in 1972, but stated the 
Veteran was not currently suicidal or homicidal.  

Lay witnesses provided written statements in support of the 
claim.  Letters from two ex-wives describe the Veteran's mood 
swings and social withdrawal.  Lay persons are competent to 
offer these observations, and there statements have been 
given due consideration.   

The Veteran's representative argued that that the Veteran has 
panic attacks, reduced reliability and productivity, 
stereotyped speech, difficulty understanding complex 
commands, and short term memory loss, all which warrant the 
next higher evaluation.  The Veteran contends that his 1972 
suicide attempt should also be considered in awarding the 
next higher evaluation.  As referenced above, in assigning a 
disability evaluation, the level of disability from the grant 
of service connection forward will be examined.  Suicidal 
ideation is not shown during the appeal period.  

 The medical evidence contains no evidence of the impairments 
described by the representative.  In May 2006, the Veteran 
described nightmares only occurring once every several 
months.  He stated he was able to avoid such triggers as 
television and talk of war.  In May 2008, the Veteran 
described panic attacks two to three times per week that 
caused sweaty, rapid heart rate and difficulty breathing.  
There was no evidence of inappropriate behavior.  His mood 
was cooperative, friendly and relaxed.  The Veteran was 
oriented to person, time and place.  His thought process and 
content were unremarkable.  There were no symptoms of 
flattened effect, circumstantial, circumlocutory or 
stereotyped speech.  The Veteran understood complex commands 
and short and long-term memory was intact.  

On review, the Board finds that the PTSD manifestations do 
not exceed the criteria for a 30 percent evaluation.  The 
Veteran contends that his sleep impairment, failed marriages 
and bad relationships are a result of his PTSD.  These 
factors are contemplated in the 30 percent evaluation.  The 
Veteran has not been shown to have such occupational and 
social impairment with reduced reliability and productivity, 
impaired judgment, stereotyped speech or other factors to 
warrant a higher evaluation.  The Veteran is currently self-
employed as a hair stylist.  Prior to this position, he 
worked as a custodian.  The Veteran reared two of his five 
children, and maintains relationships with his other 
children.  The Veteran indicated during his May 2008 
examination, that he is not as social on his job when he is 
sleep deprived.  The Veteran was clean, neatly groomed and 
appropriately dressed.  In fact, the examiner noted it was 
obvious that the Veteran took pride in his appearance.  His 
speech was spontaneous, clear and concise.  The Veteran was 
also cooperative, friendly, relaxed and attentive.  This 
evidence reflects that the Veteran's disability picture more 
nearly approximates the criteria for a 30 percent evaluation.  

The evidence reflects that his symptoms have remained 
constant throughout the course of the period on appeal and, 
as such, staged ratings are not warranted.   Hart, supra.   

Finally, the Veteran has not been hospitalized for his 
disability and no evidence suggests this disability provides 
an extraordinary employment handicap.  In fact, the record 
shows that the Veteran is currently working as a hair 
stylist.  The existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the Veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b) (1).

As the preponderance of the evidence is against the Veteran's 
claim for an increased disability rating for PTSD, the 
benefit-of- the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Effective Date

A review of the file reveals that service connection for PTSD 
was denied by the RO in a September 1987 rating decision, on 
the basis that the disability was not exhibited by the 
evidence of record.  Later that same month the Veteran was 
notified of the determination and of his right to appeal. He 
did not appeal and the determination became final.  See 
38 U.S.C.A. § 4005 (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1987); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (2008).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2008).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection, and a claim re-opened after final 
adjudication, "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, and of a claim re-opened after 
final disallowance, "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400(a) (2008).  (emphasis added).

Section 3.400 further states that the effective date of a re-
opened claim will be the date of receipt of the claim, or the 
date when entitlement arose, whichever is later, except as 
provided in § 20.1304(b)(1) (which, in essence, addresses the 
effective date to be assigned in situations in which a 
request for a change in representation, a request for a 
personal hearing, or additional evidence, is submitted 
following the expiration of the 90-day period immediately 
following notification of certification and transfer of 
records, and that particular evidence is thereafter 
determined to be the basis for an allowance of the benefit 
that the Board had denied on appeal).  38 C.F.R. § 3.400(r) 
(2008).  (again, emphasis added).

If new and material evidence is submitted with respect to a 
claim which has been disallowed, the Secretary may reopen and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2008).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

In the present case, the veteran's original claim for service 
connection for PTSD was denied by the RO in a September 1987 
decision, which is final.  The fact that the veteran had 
previously submitted that application, which was denied, is 
not relevant to the assignment of an effective date based on 
his current application of November 2005.  See Washington v. 
Gober, 10 Vet. App. 391, 393 (1997).  "Unless an exception 
provides otherwise, and in this case none does, an award of 
VA benefits may not have an effective date earlier than the 
date VA received the particular application for which the 
benefits were granted."  Id.

In the present case, it is undisputed that the veteran filed 
his formal claim to re-open on November 15, 2005.  Turning to 
the question of whether in this case the veteran submitted an 
informal claim for service connection for PTSD prior to that 
date, the Board is of the opinion that he did not, under 
either § 3.155 or § 3.157:  An informal claim was not 
submitted under § 3.155 because no communication was ever 
filed between September 1987 and November 15, 2005, 
indicating the veteran's intent to apply for service 
connection for PTSD.  There was a claim of service connection 
for right knee/leg disability filed in January 2000, but this 
did not identify a claim of service connection for PTSD and 
none could be inferred.  An informal claim must identify the 
benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 
(1998) (noting that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995) for the proposition that VA is not required to 
do a "prognostication" but to review issues reasonably 
raised by the substantive appeal).  

An informal claim was not submitted under § 3.157 because a 
diagnosis of PTSD had not been confirmed prior to November 
15, 2005, and even if there were, since the veteran had not 
been granted service connection for PTSD prior to November 
15, 2005, "the mere receipt of medical records [prior to 
that date] cannot 


be construed as an informal claim [under § 3.157]." See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

Finally, the earliest date when a diagnosis of PTSD was 
confirmed in this case, according to the evidence of record, 
was during the May 2006 VA examination.  Prior to that date, 
the Veteran underwent screening for PTSD and symptoms of were 
noted, but the diagnosis of PTSD was made following mental 
status interview in May 2006.  It follows that, since the 
veteran had a diagnosis of PTSD had not been confirmed prior 
to November 15, 2005 (existence of the disability was not 
established by competent evidence); entitlement to service 
connection did not arise at any earlier date.

In light of the foregoing, an effective date earlier than 
November 15, 2005, is not warranted in this case under VA 
regulations governing effective dates for awards based on a 
re-opened claim after a final disallowance.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(r) (2008).  


ORDER

An evaluation in excess of 30 percent for PTSD is denied.

An effective date prior to November 15, 2005 for the grant of 
service connection for PTSD is denied.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


